HOLDAWAY, Judge,
concurring in part and dissenting in part:
I concur as to that part of the opinion concerning the claim for residuals of a bunio-nectomy. As to the right knee disability, the letter from the appellant to his representative agreeing to the 10% rating is clear and unequivocal. I find no ambiguity whatever in that letter; he abandoned any appeal he may have had as to a higher rating for his right knee disability. I would further opine that if a clear and unequivocal withdrawal is made by a claimant, and he is the one who, later, introduces “ambiguity” into the withdrawal, then he should bear the burden of establishing that the claim was not withdrawn.